Citation Nr: 0608307	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  02-21 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an asbestos related 
lung disorder.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to exposure to 
asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The appellant served in the Merchant Marine from August 1945 
to December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.  It has been 
advanced on the docket for good cause shown.  


FINDINGS OF FACT

Competent, probative medical evidence does not indicate the 
appellant's lung disability, either restrictive or 
obstructive in nature, was acquired due to active duty or was 
otherwise attributable to his period of active duty.


CONCLUSIONS OF LAW

1.  An asbestos related lung disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  COPD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The appellant contends that he is entitled to service 
connection for a lung condition that is related to in-service 
exposure to asbestos.  It must be acknowledged that the 
appellant served for decades in the Merchant Marines and has 
received cash settlements related to asbestos exposure.  See 
2000, 2002, and 2004 letters from admiralty and maritime law 
firm.  However, for the purpose of service connection, only 
the period of service in the Merchant Marines characterized 
as active duty during World War II is for consideration.  

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  There is no presumption of asbestos exposure.  See 
Dyment v. West, 13 Vet. App. 141 (1999).  

The appellant is currently diagnosed with COPD with a 
moderate restrictive defect.  See September 1997 pulmonary 
function testing report and December 2001 VA respiratory 
examination report.  An October 2004 letter from a private 
medical provider indicates that the appellant had significant 
dyspnea on exertion due to lung problems and that a service 
disability was appropriate because the appellant suffered 
from Class III level heart failure.  As this opinion does not 
discuss whether the appellant has a lung disability as the 
result of his period of active duty, it is not material to 
this matter.

The November 2005 VA examination report reflects the 
appellant had significant post-service exposure to asbestos 
in addition to any in-service exposure.  The examiner 
indicated that the appellant's current lung disability could 
not be related to his short period of active duty without 
resorting to speculation.  As such, the material and 
probative evidence of record does not rise to the level of 
equipoise and service connection must be denied.  See 
38 C.F.R. § 3.102 (2005) (reasonable doubt is more than pure 
speculation or a remote possibility).

Due consideration has been given to the appellant's 
contentions, to include his statement that medical providers 
have informed him that inhaling asbestos only one time could 
lead to a lung disability.  See April 2004 statement.  
However, the determinative issue at hand is whether the 
appellant's period of active duty at least as likely as not 
resulted in his current disability (not his entire period of 
service in the Merchant Marines).  The competent evidence of 
record does not support such a finding.  Additionally, while 
the appellant is adamant that his in-service exposure to 
asbestos has caused his current respiratory disorder, his 
assertions are not that of an trained medical professional 
and not competent.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Lastly, it is observed that under applicable regulation, 
individuals who served in the American Merchant Marine in 
ocean going service during the period December 7, 1941 to 
August 15, 1945 are considered to have performed active 
military service for VA purposes.  38 C.F.R. § 3.7(x)(15).  
Here, the appellant's verified ocean going service is all 
dated after August 15, 1945.  It would appear, therefore, 
that such service would not be considered active military 
service, and would not provide a basis for an award of VA 
benefits.   

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to initial adjudication of his claim, the appellant was 
sent letters in September 2001 by which he was notified of 
the principles of service connection, specific evidentiary 
concerns regarding claims based on asbestos exposure, and 
informed him of the evidence necessary substantiate his claim 
that he was expected to provide and the evidence VA would 
seek.  He was similarly notified by letter and enclosure in 
January 2004 and requested to submit release forms for a 
specific medical provider, a detailed employment history, and 
further information regarding asbestos legal representation.  
He was specifically requested to submit any evidence 
pertaining to his claim that he had in his possession by 
letter in September 2004.  Thus, the Board considers notice 
requirements met. 

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  The appellant had been 
apprised of the information and evidence needed to 
substantiate the benefits sought, the law applicable in 
adjudicating this appeal, and the reasons and bases for VA's 
decisions by the rating decision, statement of the case, and 
supplemental statement of the cases.  Furthermore, these 
documents outline the specific medical and lay evidence that 
was considered when the determinations were made.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Accordingly, the Board considers the VA's 
notice requirements to have been met and any matter as to 
timing is not prejudicial.

Moreover, while the appellant was provided with the type of 
information and evidence needed to substantiate his service 
connection claim, he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet.App. Mar. 3, 2006).  Despite inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In that regard, as the Board 
concludes below that the weight of the evidence is against 
the appellant's service connection claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The appellant has been provided VA examinations in 
connection with his claims.  His service medical records, 
private medical evidence, statements in support of claim, and 
legal documents have been obtained.  The appellant was 
notified by letter in September 2004 that a private medical 
provider indicated they had no medical records pertaining to 
the appellant.  See 38 C.F.R. § 3.159(e) (2005).  Some 
records from the private physician in question had previously 
been submitted with records from a different private medical 
provider.  The appellant has not identified or authorized the 
release of additional evidence pertinent to his claim.  
Therefore, no further assistance to the appellant regarding 
development of evidence is required, and would be otherwise 
unproductive and futile.  



ORDER

Service connection for an asbestos related lung disorder and 
COPD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


